           Case 1:18-cv-11524-RA Document 78 Filed 02/03/21 Page 1 of 1
                                                                     USDC-SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                         DOC#:
SOUTHERN DISTRICT OF NEW YORK                                        DATE FILED: 2/3/2021


 RUTH SARIT, on behalf of herself and all
 others similarly situated,

                              Plaintiff,
                                                                 No. 18-CV-11524 (RA)
                         v.
                                                                         ORDER
 WESTSIDE TOMATO, INC., doing business
 as ARTE CAFÉ, ROBERT MALTA,
 MARCO ORNETTI, and ERNESTO
 MATIAS LOPEZ,

                              Defendants.



RONNIE ABRAMS, United States District Judge:
        The Court is in receipt of Plaintiff’s second amended complaint and Defendants’ answer.

In the Court’s previous order, Dkt. 75, the Court directed the parties to “meet and confer and file,

no later than January 22, 2021, (1) a brief joint letter regarding the next steps in this litigation,

including the discovery anticipated; and (2) a proposed case management plan and scheduling

order, a template of which is available at https://nysd.uscourts.gov/hon-ronnie-abrams.”

        That letter was never filed. The parties shall do so no later than February 10, 2021.

SO ORDERED.
 Dated:          February 3, 2021
                 New York, New York
                                                       ________________________________
                                                       Ronnie Abrams
                                                       United States District Judge
